 

EXHIBIT 10.11

 

AMENDED AND RESTATED

WAIVER OF OWNERSHIP LIMITS

 

Paramount Group, Inc.

1633 Broadway, Suite 1801

New York, NY 10019

 

As of March 18, 2019

 

 

The Otto Family (as defined herein)

c/o Dr. Thomas Finne

Managing Director

KG CURA Vermögensverwaltung GmbH & Co.

Wandsbeker Strasse 3-7

22179 Hamburg

Germany

 

Re:Share Ownership Limit

 

Ladies and Gentlemen,

 

WHEREAS, in connection with the initial public offering of Paramount Group,
Inc., a Maryland corporation (the “Company”), the Company granted the Otto
Family (as defined herein) a waiver of the Company’s share ownership limit dated
November 18, 2014 (the “Original Waiver”);

 

WHEREAS, in connection with the proposed amendment and restatement of the
Company’s Articles of Amendment and Restatement, as in effect on the date hereof
(the “Charter”), to add a foreign ownership limit, the Company is hereby
amending and restating the Original Waiver to increase the current ownership
limit (which is the current Revised Permitted Limit (as defined herein)) from
17.47% as of the date hereof to a new Permitted Limit (as defined herein) of
21.0%; and

 

NOW THEREFORE, the Company does hereby amend and restate the Original Waiver to
read as follows:

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to them in the Charter.  

 

Subject to compliance with the basic restrictions set forth in
Section 6.2.1(a)(ii), (iii) and (v) of the Charter and the further limitations
set forth below, the Company hereby advises you that effective as of the date
hereof: (i) the application of the ownership limits pursuant to Sections
6.2.1(a)(i)(1), 6.2.1(a)(i)(2) and 6.2.1(a)(iv) of the Charter are hereby waived
with respect to the lineal descendants of Professor Dr. h.c. Werner Otto and
their spouses and entities

 

--------------------------------------------------------------------------------

 

controlled by one or more of such individuals (such individuals and entities
referred individually and in the aggregate as the “Otto Family”) for the sole
and limited purpose of permitting the Otto Family (and no other person or group
of persons other than as provided herein) to collectively Beneficially Own in
accordance with the terms of this waiver up to (but not in excess of) 21.0% in
number of  shares of the Company’s common stock (the “Permitted Limit”); and
(ii) the application of the ownership limit pursuant to Section 6.2.1(a)(iv) of
the Charter is hereby waived with respect to any other person to the extent such
person otherwise would violate Section 6.2.1(a)(iv) of the Charter as a result
of such person’s Constructive Ownership of Company common stock Beneficially
Owned by the Otto Family not in excess of the Permitted Limit.  For purposes of
the waiver set forth above and subject to the conditions set forth herein (the
“Waiver”):

 

(i)

In calculating the Permitted Limit as of any date, shares of the Company’s
common stock that are not treated as outstanding for U.S. federal income
purposes as of such date shall be disregarded.

 

(ii)

The Otto Family’s Beneficial Ownership of Company common stock may temporarily
exceed the Permitted Limit solely as a result of redemptions by the Company of
shares of the Company’s common stock and/or similar Company transactions that
reduce (or have the effect of reducing) the outstanding shares of Company common
stock (collectively referred to as “repurchases”).  In the case of repurchases
by the Company, the Permitted Limit shall be deemed automatically increased
temporarily and only to the extent necessary so that the Otto Family’s increased
Beneficial Ownership percentage resulting from any repurchase does not exceed
the revised and temporary Permitted Limit.  Any such temporary increase in the
Permitted Limit above 21.0% shall automatically terminate to the extent that
subsequent share issuances or other similar transactions increase (or have the
effect of increasing) the outstanding shares of Company common stock as needed
to restore the Permitted Limit to 21.0% or lower, as the case may
be.  Accordingly, any increase in the Permitted Limit under this paragraph shall
be limited solely to the minimum amount necessary to avoid a violation of the
Permitted Limit.

In the event of any Transfer or Non-Transfer Event that causes the Beneficial
Ownership of Company common stock by the Otto Family to exceed the Permitted
Limit, that number of shares of Company stock (rounded up to the nearest whole
share) Beneficially Owned by the Otto Family in excess of the Permitted Limit
shall be automatically transferred to a Trust in accordance with
Sections 6.2.1(b) and 6.3 of the Charter and the Permitted Limit hereunder shall
be reduced accordingly; provided, however, that, to the extent possible, any
such violation shall be cured first by transferring to such Trust shares held by
members of the Otto Family, and as among members of the Otto Family, by
transferring the most recently acquired shares to the Trust until the violation
is cured.  

In the event of one or more Transfers by the Otto Family of Beneficial Ownership
of Company common stock that reduces the percentage interest of shares of
Company common stock Beneficially Owned by the Otto Family, the Permitted Limit
shall be reduced effective

2

--------------------------------------------------------------------------------

 

immediately following each such Transfer to that percentage interest in number
of shares of the Company’s common stock Beneficially Owned by the Otto Family
immediately following such Transfer (the “Revised Permitted Limit”), and the
Revised Permitted Limit shall be the Permitted Limit for purposes of the Waiver;
provided, however, that if the Otto Family subsequently increases its Beneficial
Ownership of Company common stock within the 210 days following such a Transfer,
the Revised Permitted Limit shall be restored to the lesser of (i) that
percentage interest in number of shares of the Company’s common stock
Beneficially Owned by the Otto Family immediately following the end of such 210
day period and (ii) the previous Revised Permitted Limit (or the Permitted Limit
in the case of the first Transfer by the Otto Family).   In the event that the
Revised Permitted Limited equals or is less than the Common Stock Ownership
Limit (in number of shares), this Waiver shall terminate.

The grant of this Waiver shall not constitute a waiver of the obligation of each
Person who is a Beneficial Owner or Constructive Owner of Capital Stock to
provide such information as the Company may request in good faith in order to
determine the Company’s qualification as a REIT in accordance with Section
6.2.4(b) of the Charter.

Except as specifically set forth herein, nothing in this letter shall be deemed
to grant any Person permission to own securities in excess of the limitations
set forth in the Charter.  

 

 

[Signature on following page]

3

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

PARAMOUNT GROUP, INC.

 

 

By:_/s/ Albert P. Behler________________

Name:  Albert P. Behler

Title:    Chairman, CEO & President

Waiver of Ownership Limits